DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 37-57 and 55-68 in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that claim 71 geared to a computer-readable medium storing instructions should be combined with Group I, since such would not require undue searching.  This is not found persuasive because in order to have unity of invention there must be a technical relationship among those inventions involving one or more of the same or corresponding special technical features (technical features that define over the art).  As shown in the restriction requirement mailed 6/02/2002, Volker teaches the technical features common to the Groups such that unity is lacking.  In addition, the claimed instructions result in signals when executed by the processor such that the apparatus including e.g. the reverse osmosis device and tank, etc. is not required by the claim and is analogous to material acted upon and would not be required in the search.  The requirement is still deemed proper and is therefore made FINAL.  

Claim Objections
Claim 37 is objected to because of the following:
Claim 37, third line from the end of the claim, “is fulfilled” should be replaced with “being fulfilled”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 37-51 and 55-68 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the measured temperature”  (claim 41); “the permeate fluid path” (claim 49); “the heater” (claim 55); and “the valve arrangement”.  
Since “a second fluid flow path” has already been claimed in claim 1, line 11, the inclusion of another “a second fluid flow path” is indefinite since it is unclear how many second fluid flow paths are required by the claim (Did Applicant intend to claim “the second fluid flow path”?).
Since claim 41 doesn’t include “a first temperature sensor” (nor any claim from which claim 41 depends), claiming “a second temperature sensor” is indefinite since it is unclear how many sensors are required by the claim.
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-38, 42-43, 45, 49, 55-56, 60-61 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volker (U.S. 2015/0231571 A1), hereinafter “Volker ‘571”.



    PNG
    media_image1.png
    321
    531
    media_image1.png
    Greyscale

As for claims 37 and 55, Volker teaches a water purification apparatus and method comprising a reverse osmosis device 10 producing a purified fluid flow (at 14) and a reject flow, the reverse osmosis device comprising a feed inlet 9, a permeate outlet 14, and a reject outlet (communicating with 16).  He also teaches a feed fluid path including a pump 7 and a heater 32 arranged to heat the purified fluid downstream of the reverse osmosis device.  He also teaches a valve arrangement (including e.g. 29 and 35) for directing the heated purified fluid into a first or a second fluid path and a control unit (57, 58, 75).  The valve arrangement can be controlled so that permeate heated to a microbiologically inactivating temperature can flow in a first flow path that includes the permeate tank 5 until a microbiologically inactivating status has been reached (at the first temperature dependent criterion) to sanitize the whole RO system [0060, 0066].  The heated purified fluid can then be re-directed in a second fluid path that includes just the secondary circuit where high-purity permeate is heated via the 32 to a necessary disinfecting temperature (this is the second temperature dependent disinfection criterion [0075].  

As for claims 38 and 56, the first temperature dependent criterion is a disinfection criterion (0060).  

As for claims 42 and 60, Voker ‘571 also teaches an integrated disinfection wherein a port to the fluid line set 42 to the consumer 44 is also disinfected via .  

As for claims 43 and 61, Voker ‘571 also teaches the integrated disinfection to include a first drain path via valve 45.  

As for claim 49, the heater is in the permeate path.

As for claims 45 and 63, before heating of the purified fluid begins, the fluid level to the tank 5 is controlled by level control 6 [0013].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 41, 46, 57, 59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571 in view of Weatherill (U.S. 2007/0102357 A1).  Weatherill teaches disinfecting fluid lines by heating to a temperature 80-85° [0030] [as in claims 39 and 57].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to heat the fluid of Volker ‘571 to the temperatures taught by Weatherill, since Weatherill teaches such to be suitable for disinfecting in the same environment as Volker ‘571—disinfection of dialysis systems [0006].  As for claims 41 and 59, Voker’571 teaches temperature sensors 31, 33 in the second fluid flow path.  He doesn’t specify time duration, but such is taught by Weatherill.  Weatherill teaches a sanitizing duration of at least ½ hr at a temperature of 80°C [0004].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have a sanitizing duration in Volker ‘571 for a sanitizing temperature, as in Weatherill since Weatherill teaches the benefit of a sufficient period of time to sanitize a flow path with heated pure water [0036].  

As for claims 46 and 64, Weatherill also teaches a cool down loop where the controller 82 adjusts the valves to allow cool water from inlet 10 to flow through the system [0041, 0043], thru the membrane units 60 and eventually through the drain 104 via valve 102.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the cooling loop of Weatherill in the invention of Volker ‘571, since Weatherill teaches the benefit of allowing the heated water from the sanitizing cycles to be discharged into a municipal or other system at a temperature that will be acceptable to that system [0009].  

Claims 40 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571 in view of Weatherill, applied above in the rejection of claims 39 and 57, and in further view of Heinemann (U.S. 10,398,823).  Volker teaches a flow meter 21 but doesn’t specify the first temperature dependent criterion to include a first temperature dependent flow rate.  Weatherill teaches flow rate and temperature to be parameters for disinfection (col. 3, lines 42-47) that can be varied to determine a hit disinfection solution for cleaning in a dialysis system (col. 5, line 67 and col. 6, lines 3-11).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the first temperature dependent flow rate of Weatherill as part of the first temperature dependent criterion of the modified Volker to perfect disinfection in the same environment of use.

Claims 51 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571.   Since Volker teaches an integrated disinfection to the consumer via a line set 42 and also teaches cleaning up to a dialysis device [0044], cleaning the disposable line set thereto would have been within ordinary skill.


Claims 47-48 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571 in view of Volker (U.S. 2017/0021308 A1), hereinafter “Volker ‘308.  

Volker ‘308 teaches a second pump 33 arranged for pumping a cleaning agent (from container 34) into the feed fluid path and to circulate in the reject fluid path via tank 9 [0085] [as in claims 48 and 66].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the second pump and chemical disinfection device 27 of Volker ‘308 in the invention of Volker ‘571, since Volker ‘308 teaches the benefit of chemico-thermal disinfection which would further perfect the disinfection process of Volker ‘571.

Volker ‘308 also teaches a second pump 39 for air and the valve arrangement 24, 43 to direct air past a closed port to remove air [0088] [as in claim 47 and 65].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the air pump arrangement of Volker ‘308 in the invention of Volker ‘571, since Volker ‘308 the benefit of monitoring the integrity of a filter.

Claims 50 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571 in view of Jha et al. (U.S. 5,032,265), hereinafter “Jha”.  Jha teaches using a heat exchanger to transfer heat to another medium from a drain path (col. 6, lines 20-40).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to  have the heat exchanger and step of heat exchanging of Jha in the invention of Volker ‘571, to have the benefit of energy conservation which would reduce costs.

Claims 44 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Volker ‘571 in view of Volker ‘308, and in further view of Yokoi et al. (U.S. 2016/0159672 A1).  Volker ‘308 teaches a polisher (25) in the second fluid path.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to  have the polisher 25 of Volker ‘308 in the invention of Volker ‘571, since Volker ‘308 teaches the benefit of an ultrafilter that would further purify the dialysate.  The modified Volker ‘571 doesn’t specify a bypass line but such is taught by Yokoi et al.   As deduced from his figures Yokoi et al. teaches a bypass line 16b for bypassing a filter during sterilization.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the bypass line of Yokoi et al. in the invention of the modified Volker ‘571 to have the benefit of customizing the sterilization process as necessary to meet disinfection criteria and/or avoid damage to the polisher. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778